Citation Nr: 1130995	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  07-10 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran testified at a July 2009 hearing by the undersigned held sitting at the RO.  A transcript of that hearing is associated with the claims file.

The Veteran's appeal was remanded by the Board in October 2009.  The Board directed that the RO ensure that VA's duties to notify and to assist had been met in the context of notifying the Veteran consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006); this was accomplished in December 2009.  The RO was also directed to obtain the Veteran's Social Security Administration disability determination and the records considered in that decision; these were obtained in December 2009.  The RO directed that VA outpatient treatment records from the 1980s from the VA Central California Health Care System be obtained; unfortunately, that VA entity notified the RO in May 2010 that no such records existed.  Finally, the RO was instructed to ask the Veteran to authorize them to obtain, or to submit himself, private treatment records from the early 1970s by his private physician, Dr. Gonzalez.  The RO asked the Veteran to provide authorization in the December 2009 letter discussed above, but he never responded to the letter or otherwise provided authorization.  Because VA cannot obtain private treatment records without a claimant's authorization, the Board finds that VA has made a reasonable effort to obtain those records.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the Board finds that there has been substantial compliance with the directives of the October 2009 Remand in this case, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  A September 2003 rating decision declined to reopen the issue of entitlement to service connection for a back disability and the Veteran did not appeal that decision.

2.  Evidence received since the time of the final September 2003 rating decision is cumulative or redundant or does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disability.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a back disability is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  April 2006 and December 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters notified the Veteran of the regulations pertinent to claims to reopen based on the submission of new and material evidence, and of the specific evidence required to reopen his claims.  See Kent v. Nicholson, 20 Vet. App 1 (2006).  The letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran indicated that he had been treated by Dr. Gonzalez for his back disability in the early 1970s.   The December 2009 letter discussed above specifically requested that the Veteran provide authorization so that the RO could obtain these records, or submit them himself.  However, he never responded to this letter, and the RO could not obtain the records from Dr. Gonzalez; thus, they are not of record and cannot be used to substantiate the Veteran's claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the "duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").  

Further, the Veteran testified during his July 2009 Board hearing that he had been treated by the VA Central California Health Care System beginning in the early 1980s; these records were requested by the RO, but in June 2010, they received a response that there were no records from the 1980s pertaining to treatment of back symptoms or disability.  Otherwise, the Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran's January 1999 Social Security Administration (SSA) disability determination, and the medical records considered in making that decision, was obtained in December 2009.  38 C.F.R. § 3.159 (c) (2).  Although a VA examination was not conducted with respect to the Veteran's claim to reopen the issue of entitlement to service connection for a back disability, VA is not required to obtain an examination for a claim to reopen a finally decided decision.  See 38 C.F.R. § 3.159(c).

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO declined to reopen the issue of entitlement to service connection for a back disability in September 2003, and notified the Veteran of that decision that same month.  An appeal was not perfected; the rating decision is thus final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  The basis of the prior final denial was the RO's finding that the Veteran's back disability was not related to his military service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the September 2003 rating decision that addresses this basis.  

Evidence submitted and obtained since the September 2003 rating decision includes a May 1975 private spine myelogram report; VA outpatient treatment records dated from September 2003 through August 2009; the Veteran's oral testimony as contained in the July 2009 Travel Board transcript; and the SSA disability determination and related records.

The May 1975 spine myelogram is not new, as the findings contained in the report were noted in the December 1975 statement of Dr. Lipton which was of record at the time of the September 2003 rating decision.  The Veteran's July 2009 Board hearing testimony is also not new in the sense that it is cumulative and redundant of the evidence already of record; he advanced essentially the same argument as to causation and nexus as he had previously made in a June 2001 statement in support of his original claim for service connection.

The VA outpatient treatment records, while new, are not material because they only note the Veteran's report of back pain and other symptoms; they do not address the relationship between his current back complaints and his military service.  Similarly, records obtained from the SSA document private treatment the Veteran received for his back complaints between 1975 and 1976, and 1995 and 1998.  While, interestingly, a number of private treatment records from 1975 indicate that the Veteran denied a history of back problems prior to his 1971 postservice work-related accident, none of the records reflect an opinion as to a potential nexus between his currently diagnosed back disability and his military service.  Thus, this evidence is not material, as it does not raise the reasonable possibility of substantiating the Veteran's claim.  

Accordingly, the Board finds that because none of the evidence submitted since the September 2003 rating decision is both new and material, that evidence is insufficient with which to reopen the claim of entitlement to service connection for a back disability since the September 2003 rating decision.  As new and material evidence to reopen a finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  Thus, the September 2003 rating decision remains final, and the appeal is denied.


ORDER

New and material evidence not having been submitted, the appeal to reopen the Veteran's claim for entitlement to service connection for a back disability is denied.





______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


